SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-14859 GARB OIL & POWER CORPORATION (Exact name of registrant as specified in its charter) Utah 87-0296694 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 1588 South Main Street, Suite 200, Salt Lake City, Utah 84115 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:801- 738-1355 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock outstanding as of January 21, 2011 was 123,946,842 PART I-FINANCIAL INFORMATION Item 1. Financial Statements. Forward Looking Statements This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risks and Uncertainties” beginning on page 16 and the risks set out below, any of which may cause our company’s or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · the uncertainty that we will not be able to successfully identify and evaluate a suitable business opportunity; · risks related to the large number of established and well-financed entities that are actively seeking suitable business opportunities; · risks related to the failure to successfully manage or achieve growth of a new business opportunity; and · other risks and uncertainties related to our business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common stock” refer to the common shares in our capital stock. As used in this quarterly report, the terms “we”, “us”, “our”, “our company” and “Garb” mean Garb Oil & Power Corporation, unless otherwise stated. 2 Garb Oil & Power, Inc. CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2010 December 31, 2009 (Unaudited) (Unaudited-Restated) CURRENT ASSETS: Cash $ $ Accounts receivable (net of allowance of $0) Due from related parties - Prepaid expenses and other current assets TOTAL CURRENT ASSETS NET PROPERTY AND EQUIPMENT OTHER ASSETS: Deposits - TOTAL OTHER ASSETS - $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Cash overdraft $ $ Accounts payable Accrued expenses Related party payables Convertible debentures due in one year (net of debt discount of $64,472 and $0) - Notes payable Notes payable related parties - Due to officers Deferred tax liability Derivative instrument liability - TOTAL CURRENT LIABILITIES STOCKHOLDERS' DEFICIT: Preferred stock - Series A, $.0001 par value; authorized shares - 1,000,000 shares authorized; 2 and 0 issued and outstanding - - Preferred stock - Series B, $.0001 par value; authorized shares - 30,000,000 shares authorized; 306,994 and 0 issued and outstanding 31 - Preferred stock - Series C, $.0001 par value; authorized shares - 19,000,000 shares authorized; 0 and 0 issued and outstanding - - Common stock, $.001 par value; authorized shares - 50,000,000,000 shares; 115,834,342 and 79,250,000 shares issued and outstanding (1) Common stock to be issued Additional paid-in capital Accumulated deficit ) ) Other comprehensive income (loss) ) Total stockholders' deficit ) ) Non-controllng interest ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) $ $ (1) Adjusted for creation of par value for common shares in March, 2010 See notes to unaudited financial statements 3 Garb Oil & Power, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, For the nine months ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUES: Sales (returns) $ ) $
